Citation Nr: 0837722	
Decision Date: 10/31/08    Archive Date: 11/10/08

DOCKET NO.  06-00 433	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Des Moines, 
Iowa


THE ISSUES

1.  Entitlement to service connection for a right knee 
disorder.

2.  Entitlement to service connection for a left foot 
disorder.

3.  Entitlement to service connection for a neck disorder.

4.  Entitlement to service connection for a low back 
disorder.


REPRESENTATION

Appellant represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

Appellant

ATTORNEY FOR THE BOARD

John Kitlas, Counsel


INTRODUCTION

The veteran served on active duty from December 1945 to 
November 1946.

This matter is before the Board of Veterans' Appeals (Board) 
on appeal from the July 2003 Department of Veterans Affairs 
(VA) Regional Office (RO) in Honolulu, Hawaii, which denied 
the claims.

The veteran provided testimony at a videoconference hearing 
before the undersigned Veterans Law Judge in January 2007.  A 
transcript of this hearing has been associated with the 
veteran's VA claims folder.  Further, it is noted that he 
submitted evidence at that hearing accompanied by a waiver of 
initial consideration of this evidence by the agency of 
original jurisdiction in accord with 38 C.F.R. 
§ 20.1304.

In July 2007, the Board denied the appellate claims.  The 
veteran appealed that decision to the United States Court of 
Appeals for Veterans Claims (Court).  By an August 2008 
Order, the Court, pursuant to a joint motion, vacated the 
Board's decision and remanded the case for compliance with 
the instructions of the joint motion.

For good cause shown, the veteran's appeal was advanced on 
the Board's docket in accord with 38 U.S.C.A. § 7107 and 38 
C.F.R. § 20.900(c).

For the reasons stated below, the Board concludes that a 
remand is required in the instant case.  Accordingly, this 
case will be REMANDED to the RO via the Appeals Management 
Center (AMC), in Washington, DC.  VA will notify the 
appellant if further action is required on his part.

REMAND

The Board notes at the outset that, in accord with the 
Veterans Claims Assistance Act of 2000 (VCAA), VA has an 
obligation to notify claimants what information or evidence 
is needed in order to substantiate a claim, as well as a duty 
to assist claimants by making reasonable efforts to get the 
evidence needed.  38 U.S.C.A. §§ 5100, 5102, 5103, 5103A and 
5107 (West 2002); 38 C.F.R. §§ 3.102, 3.156(a), 3.159, 
3.326(a) (2007); see also Quartuccio v. Principi, 16 Vet. 
App. 183, 187 (2002).  

In the July 2007 decision, the Board found that the 
preponderance of the competent medical evidence was against 
the veteran's disabilities of the right knee, left foot, 
neck, and/or low back being causally related to active 
service.  In making that determination, the Board concluded 
that the negative opinion of a September 2005 VA examiner was 
entitled to more weight than that of a November 2005 private 
medical opinion from P. D. W., M.D. (hereinafter, "Dr. W").  
However, the joint motion contended, in part, that the Board 
failed to discuss the September 2003 private medical opinion 
from Dr. M. R. that the veteran's metatarsalgia and 
metatarsal callous dated back to the veteran's paratroop 
jumping.

The joint motion also criticized the Board's decision in 
finding that there was no "competent medical evidence of any 
of the claimed disabilities until decades after the veteran's 
separation from active duty."  The joint motion contended 
that the Board focused its analysis on the dates of diagnoses 
of the veteran's disabilities, rather than making an 
independent credibility determination regarding the veteran's 
assertions of continuous symptoms.

In this case, the Board finds that competent medical evidence 
is required to address the contentions of the joint motion.  
Specifically, whether the nature of the veteran's current 
disabilities of the of the right knee, left foot, neck, 
and/or low back are of the type that could have been incurred 
during the period of the veteran's active service rather than 
of more recent origin.  Moreover, the Board feels that such 
an opinion is necessary to resolve the conflicting opinions 
of Dr. M. R., Dr. W, the September 2005 VA examiner, and the 
veteran himself (who is a medical doctor, and worked as an 
anesthesiologist, psychiatric aide, and pharmacist).  
Therefore, a remand is required in order to accord the 
veteran a new VA examination.  See Colvin v. Derwinski, 1 
Vet. App. 171, 175 (1991) (When the medical evidence of 
record is insufficient, in the opinion of the Board, or of 
doubtful weight or credibility, the Board must supplement the 
record by seeking an advisory opinion, ordering a medical 
examination, or citing recognized medical treatises that 
clearly support its ultimate conclusions.).

Since the Board has determined that a new examination is 
necessary in the instant case, the veteran is hereby informed 
that 38 C.F.R. § 3.326(a) provides that individuals for whom 
examinations have been authorized and scheduled are required 
to report for such examinations.  The provisions of 38 C.F.R. 
§ 3.655 address the consequences of a veteran's failure to 
attend scheduled medical examinations.  That regulation at 
(a) provides that, when entitlement to a benefit cannot be 
established or confirmed without a current VA examination and 
a claimant, without "good cause," fails to report for such 
examination, action shall be taken.  At (b) it is provided 
that when a claimant fails to report for an examination 
scheduled in conjunction with an original compensation claim, 
the claim shall be rated based on the evidence of record.  
However, when the examination is scheduled in conjunction 
with any other original claim, a reopened claim for a benefit 
which was previously disallowed, or a claim for increase, the 
claim shall be denied.

Accordingly, the case is REMANDED for the following action:

(Please note, this appeal has been advanced on the Board's 
docket pursuant to 38 C.F.R. § 20.900(c) (2007).  Expedited 
handling is requested.)

1.  Please obtain the names and addresses 
of all medical care providers who have 
treated the veteran since November 2005 
for his disabilities of the of the right 
knee, left foot, neck, and low back.  
After securing any necessary release, 
obtain those records not on file.

2.  After obtaining any additional 
records to the extent possible, the 
veteran should be afforded an examination 
to determine the current nature and 
etiology of his disabilities of the of 
the right knee, left foot, neck, and/or 
low back.  The claims folder should be 
made available to the examiner for review 
of pertinent documents therein in 
connection with the examination; the 
examiner must indicate that the claims 
folder was reviewed.

Following examination of the veteran, the 
examiner must express an opinion as to 
whether it is at least as likely as not 
(50 percent or greater likelihood) that  
the nature of the veteran's current 
disabilities of the right knee, left 
foot, neck, and/or low back are of the 
type that could have been incurred during 
the period of the veteran's active 
service rather than of more recent 
origin.  In making this determination, 
the examiner should review the claims 
folder, particularly the prior etiology 
opinions from Dr. M. R., Dr. W, and the 
September 2005 VA examiner.

A complete rationale for any opinion 
expressed should be provided.

If the examiner is unable to provide the 
requested opinion(s) without resorting to 
speculation, it should be so stated.

3.  Thereafter, review the claims folder 
to ensure that the foregoing requested 
development has been completed.  In 
particular, review the examination report 
to ensure that it is responsive to and in 
compliance with the directives of this 
remand and if not implement corrective 
procedures.  See Stegall v. West, 11 Vet. 
App. 268 (1998).

4.  After completing any additional 
development deemed necessary, 
readjudicate the issues on appeal in 
light of any additional evidence added to 
the records assembled for appellate 
review.  

If the benefits requested on appeal are not granted to the 
veteran's satisfaction, the veteran and his representative 
should be furnished a Supplemental Statement of the Case 
(SSOC), which addresses all of the evidence obtained after 
the issuance of the last SSOC in January 2006, and provided 
an opportunity to respond.  The case should then be returned 
to the Board for further appellate consideration, if in 
order.  By this remand, the Board intimates no opinion as to 
any final outcome warranted.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2008).


_________________________________________________
BARBARA B. COPELAND
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board of Veterans' Appeals is appealable to the United States 
Court of Appeals for Veterans Claims.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of your appeal.  
38 C.F.R. § 20.1100(b) (2007).

